HamiltoN, Judge,
delivered tbe following opinion:
Tbis was submitted upon two motions, — that of the plaintiff for a new trial and the motion of the defendant for a dismissal. These motions grow out of the writ of error which was taken from this court to the Supreme Court of the Hnited States some time since. The Supreme Court rendered an opinion disposing of several points, and sent back the usual *448certificate of reversal, that this cause be and the same is hereby remanded to the district court for further proceedings in conformity with the opinion of this court.
The difficulty is to know what to do with the case, now that it has been remanded. The matter is not quite clear, but .1 think I shall come nearer doing justice, and I think do justice, if I consider that the case is remanded in the way that cases usually are remanded; that is to say, for a new trial. This was a trial before a jury, and the opinion of this court therefore is based largely upon the case of Hudson v. Guestier, 6 Cranch, 281, 3 L. ed. 224, and a number of state decisions, that such is the effect of a reversal for further proceedings where a jury trial is in question.
The motion of the defendants to dismiss is denied, the motion of the plaintiff for a new trial is granted, and the case will be set for trial at the next setting.
To which action of the court defendants by their attorneys except.